DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 
Status of the Claims
Amendment to the claims has not been filed. Thus, Claims 1-14 filed on 10/19/2020 are currently pending and are under examination.

Withdrawn Rejections
Claim 15 of copending Application No. 16/662,254 and Claim 15 of copending Application No. 16/662,916 have been canceled. Thus, the nonstatutory rejections over claims 15 of copending Application Nos. 16/662,254 and 16/662,916 have been withdrawn.

Maintained Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-12 and 14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iglesia (Iglesia, E. I. et al. Patent number US5,036,032; cited in IDS 11/21/2019). The rejection has been set forth in the Office Action 07/20/2020 and is reiterated herein.
Regarding Claims 1 and 6, Iglesia teaches in Tables 1-9 a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts comprising cobalt and silica support under a pressure of 2100 kPa (2.1 MPa), at different temperatures that lie within the claimed temperature range and at space velocities that lie within the claimed space velocity range, wherein the synthesis gas comprises a H2/CO molar ratios that lie within the claimed molar ratio range. 

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide type, the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5 and 14, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.
	Regarding Claim 7, the limitation “when the support is silica-alumina, the silica content is between 0.5 and 30% by weight relative to the weight of the support” is not given patentable weight because Claim 6, upon which Claim 7 depends, recites the support silica-alumina as an alternative of other listed supports. If Applicant’s intention in Claim 7 is to limit the support to silica-alumina, it is advised amending the claim to recite “wherein the support is silica-alumina, and the silica content is between 0.5% and 30% by weight relative to the weight of support”.
	Regarding Claim 10, Iglesia teaches in Example 5 (col. 10) that catalyst D comprises support in a form of a powder having a particle size of 100-180 μm.
	Regarding Claim 11, Iglesia teaches that the silica support has a surface area of 80 m2/g (col. 8, Example 1) or a surface area of 350 m2/g (col.9, Example 2). 
	Regarding Claim 12, Iglesia teaches that the silica support has a pore volume of 1.0 ml/g (col. 8, Example 1).

Response to Arguments and Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 01/27/2021 is insufficient to overcome the rejection of claims 1-7, 10-12 and 14 based upon 102(a)(1) as set forth in the last Office action because: Comparison with the closest prior art has not been presented.
Applicant conducted experiment (Example 8 of the declaration) where catalysts E and F obtained by the instantly claimed steps a)-d) are subjected to the test reaction conditions of Iglesia. Applicant argues that under the same operating conditions of Iglesia, catalysts E and F show better selectivity than that of the Iglesia.
The Examiner disagrees because catalysts E and F obtained by the claimed process is not a direct comparison to the catalysts of Iglesia. Catalyst E comprises 13.0% by weight of Co supported on Al2O3.SiO2 and catalyst F comprises 13.1 by weight of Co supported on CoAl2O4-Al2O3.SiO2, whereas catalysts of Iglesia comprise different compositions. Even though the catalysts in Examples 1 and 3-4 of Iglesia comprise same amount of 13% by weight of Co as in Example 8, SiO2 support has been used in Iglesia, which is different from the support of catalysts E and F of the instant application. As such, the better selectivity obtained in Example 8 of the declaration could not be solely from the way the catalyst is prepared, but the support of catalysts E and F can have a contribution to the better selectivity. Hence, one cannot conclude the claimed process steps a)-d) results in a catalyst that is structurally distinct from that of Iglesia because different catalyst composition are being compared in the declaration.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to overcome the 102(a)(1) rejection.
Claim(s) 1-12 and 14 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decottignies (Decottignies, D. et al. Patent application publication number US2015/0266006 A1). The rejection has been set forth in the Office Action 07/20/2020 and is reiterated herein.
Regarding Claims 1 and 6, Decottignies teaches in Example 3 a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts comprising cobalt and support such as silica, alumina or silica-alumina under a pressure of 2 MPa, at a temperature of 230º C and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0036]), wherein the synthesis gas comprises a H2/CO molar ratio of 2. 
It is noted that the limitation “said catalyst being prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5 and 14, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.

Regarding Claim 10, Decottignies teaches that the support in catalysts H-L ([0126-[0135]) comprise 5% Co in Aluminate form.
Regarding Claim 10, Decottignies teaches that the support is a powder form with variable granulometry (in other words, particle size) ([0071]) such as 90 μm ([0117], [0120], [0121] and [0124) and 80 μm ([0119]). The same support as in [0119] has also been used for catalysts H-L have also been used ([0125]-[0135]) and they necessarily have a particle size of 80 μm.
	Regarding Claim 11, Decottignies teaches that the support has a surface area of between 50 m2/g and 500 m2/g ([0069]).	
Regarding Claim 12, Decottignies teaches that the support has a pore volume of between 0.3 ml/g and 1.2 ml/g ([0069]).

Response to Arguments and Declaration under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 01/27/2021 is insufficient to overcome the rejection of claims 1-12 and 14 based upon 102(a)(1) as set forth in the last Office action because: the evidence fails to represent all the catalysts taught by Decottignies.
	Applicant provides preparation of catalyst G (identical to Decottignies’ catalyst H) and measures the catalyst activity in the Fischer-Tropsch process. Applicant indicates that in view of the results in Table 3 of the declaration, the catalytic performance of catalyst G in terms of activity is lower than those of catalysts E and F obtained 
	The Examiner disagrees because the composition of catalyst G of the declaration only represents catalyst H of Decottignies. Catalysts I-L of Decottignies have different catalyst composition than the catalyst G of the declaration (or H of Decottignies). Applicant failed to show evidence that compares catalytic activity of catalysts I-L of Decottignies with the catalysts obtained by the instant steps a)-d) (catalysts E and F). As such, a skilled artisan cannot conclude that catalysts obtained by the claimed steps a)-d) result in a structural difference in the catalyst based solely on one specific catalyst H of Decottignies. 
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence fails to overcome the 102(a)(1) rejection.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 10-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Iglesia (Iglesia, E. I. et al. Patent number US5,036,032; cited in IDS 11/21/2019). The rejection has been set forth in the Office Action 07/20/2020 and is reiterated herein.
Regarding Claims 1 and 6, Iglesia teaches in Tables 1-9 a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a 2/CO molar ratios that lie within the claimed molar ratio range. 
It is noted that the limitation “said catalyst being prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide type, the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5 and 14, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.
	Regarding Claim 7, the limitation “when the support is silica-alumina, the silica content is between 0.5 and 30% by weight relative to the weight of the support” is not given patentable weight because Claim 6, upon which Claim 7 depends, recites the support silica-alumina as an alternative of other listed supports. If Applicant’s intention in Claim 7 is to limit the support to silica-alumina, it is advised amending the claim to recite “wherein the support is silica-alumina, and the silica content is between 0.5% and 30% by weight relative to the weight of support”.

	Regarding Claim 11, Iglesia teaches that the silica support has a surface area of 80 m2/g (col. 8, Example 1) or a surface area of 350 m2/g (col.9, Example 2). 
	Regarding Claim 12, Iglesia teaches that the silica support has a pore volume of 1.0 ml/g (col. 8, Example 1).

Regarding Claim 14, Iglesia fails to exemplify that the support is titanium oxide, ceria and zirconia, however the reference teaches in a nonexemplified embodiment that the support can also be titania (col. 4, l.41). Accordingly, replacing the silica support in the exemplified catalysts with the non-exemplified titania support, a skilled artisan would still have a reasonable expectation of success in conducting the Fischer-Tropsch process.
It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a Fischer-Tropsch process using a catalyst comprising cobalt and titanium oxide support because Iglesia exemplifies a Fischer-Tropsch using a catalyst comprising cobalt and silica support and further teaches in a non-exemplified embodiment the use titania as an alternative of the silica support. 
In view of the foregoing, Iglesia renders obvious the support of Claim 13.

Claims 1-14 stand rejected under 35 U.S.C. 103 as being unpatentable over Decottignies (Decottignies, D. et al. Patent application publication number US2015/0266006 A1). The rejection has been set forth in the Office Action 07/20/2020 and is reiterated herein.
Regarding Claims 1 and 6, Decottignies teaches in Example 3 a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts comprising cobalt and support such as silica, alumina or silica-alumina under a pressure of 2 MPa, at a temperature of 230º C and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0036]), wherein the synthesis gas comprises a H2/CO molar ratio of 2. 
It is noted that the limitation “said catalyst being prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5 and 14, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.
	Regarding Claim 7, Decottignies teaches that catalysts H-L ([0126-[0135]) comprise silica-alumina support and that the silica content is either 5% by weight (catalysts H-J and L) or 10.7% by weight (catalyst K) to the weight of support.	

Regarding Claim 10, Decottignies teaches that the support is a powder form with variable granulometry (in other words, particle size) ([0071]) such as 90 μm ([0117], [0120], [0121] and [0124) and 80 μm ([0119]). The same support as in [0119] has also been used for catalysts H-L have also been used ([0125]-[0135]) and they necessarily have a particle size of 80 μm.
	Regarding Claim 11, Decottignies teaches that the support has a surface area of between 50 m2/g and 500 m2/g ([0069]).	
Regarding Claim 12, Decottignies teaches that the support has a pore volume of between 0.3 ml/g and 1.2 ml/g ([0069]).

Regarding Claim 14, Decottignies fails to exemplify that the support is titanium oxide, ceria, zirconia or mixtures thereof, however the reference teaches in a nonexemplified embodiment that the support can also be titanium oxide, ceria, zirconia or mixtures thereof ([0029]). Accordingly, replacing the support in the exemplified catalysts with the non-exemplified titanium oxide, ceria, zirconia or mixtures thereof, a skilled artisan would still have a reasonable expectation of success in conducting the Fischer-Tropsch process.
It is thus prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a Fischer-Tropsch process using a catalyst comprising cobalt and support such as titanium oxide, ceria, zirconia or mixtures thereof because Decottignies exemplifies a Fischer-Tropsch using a catalyst comprising cobalt and 
In view of the foregoing, Decottignies renders obvious the support of Claim 13.

Response to Arguments and Declaration under 37 CFR 1.132
Applicant argues neither Iglesia nor Decottignies discloses or suggests a process for the catalyst preparation steps a)-b). Applicant argues that Table 1 of the instant specification and complementary Example 10 of the declaration show that the catalyst performance of the catalysts prepared by the claimed steps show better activity than catalysts according to Iglesia and Decottignies.
The Examiner disagrees and maintains that instantly claimed steps a)-b) are not given patentable weight because the steps do not appear to impart distinctive structural characteristic to the final catalyst.
Furthermore, the declaration under 37 CFR 1.132 filed 01/27/2021 is insufficient to overcome the rejection of claims 1-14 based upon 103 as set forth in the last Office action. As set forth above, the evidence presented in the declaration fails to show that the instantly claimed steps a)-d) result in catalysts with distinct structural characteristic from the catalysts of Iglesia and Decottignies.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 14 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/662,741; over claims 1 and 15 of copending Application No. 16/342,810; and over claim 15 of copending Application No. 15/565913. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an H2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt 
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 10-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,655,069B2 (‘069). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.
The difference is that instant Claims 1-5 and 14 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Furthermore, Claim 1 of ‘069 fails to recite the instantly claimed reaction pressure, temperature, space velocity and H2/CO molar ratio. However, Claim 11 of ‘069 recites the aforementioned reaction conditions and H2/CO molar ratio. Hence, a skilled artisan would have been motivated to use the reaction conditions and H2/CO molar ratio of Claim 11 of ‘069 in the Claim 1 of ‘069 with a reasonable expectation of success in arriving at the instantly claimed Fischer-Tropsch process.

Claims 1-5 and 14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,563,131B2 (‘131). 
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt 
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Furthermore, Claim 1 of ‘131 fails to recite the instantly claimed reaction pressure, temperature, space velocity and H2/CO molar ratio. However, Claim 12 of ‘131 recites the aforementioned reaction conditions and H2/CO molar ratio. Hence, a skilled artisan would have been motivated to use the reaction conditions and H2/CO molar ratio of Claim 12 of ‘131 in the Claim 1 of ‘131 with a reasonable expectation of success in arriving at the instantly claimed Fischer-Tropsch process.


Claims 1-7 and 10-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-20 of U.S. Patent No. 9,512,365B2 (‘365). 
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of 2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.
The difference is that instant Claims 1-5 and 14 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 3652, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Claims 1-5 and 14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,486,789B2 (‘789). 
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a 2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.
The difference is that instant Claims 1-5 and 14 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 3652, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art 

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").



Claims 1- and 13-14 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8,618,182B2 (‘182). 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity 2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.
The difference is that instant Claims 1-5 and 14 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Furthermore, the claims of ‘182 fail to recite the instantly claimed H2/CO molar ratio. However, the specification of ‘182 describes that H2/CO molar ratio of from 0.5 to 4 is used for the Fischer-Tropsch process (col. 3, l. 28). MPEP 804 states:
Even though the specification of the applied patent or copending application is not technically considered to be prior art, it may still be used to interpret the applied claims. See paragraph II.B.2.a, below. The analysis employed with regard to nonstatutory double patenting is "similar to, but not necessarily the same as that undertaken under 35 USC § 103." In re Braat, 937 F.2d 589, 592-93, 19 USPQ2d 1289, 1292 (Fed. Cir. 1991) (citing In re Longi, 759 F.2d 887, 892 n.4, 225 USPQ 645, 648 n.4 (Fed. Cir. 1985)); see also Geneva Pharmaceuticals, 349 F.3d at 1378 n.1, 68 USPQ2d at 1869 n.1 (Fed. Cir. 2003); In re Basell Poliolefine, 547 F.3d 1371, 1379, 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). 

2/CO molar ratio described in the specification of ‘182 in the Claim 1 of ‘182 with a reasonable expectation of success in arriving at the instantly claimed Fischer-Tropsch process.

Response to Arguments
Applicant argues that the evidence provided in the form of the declaration should be considered for the above nonstatutory double patenting rejection.
The Examiner disagrees because declaration presents data that addresses only Iglesia’s and Decottegnies’ catalysts but not the catalyst of the copending applications and patents set forth in the double patenting rejections. Hence, the double patenting rejections have been maintained.

Conclusion
Claims 1-14 are rejected and no claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622